The court properly exercised its discretion in denying appellant’s request for an adjournment in contemplation of dismissal, and instead adjudicating him a juvenile delinquent and imposing a term of probation. In light of the violent nature of the underlying offense and appellant’s poor school performance, this was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur— Tom, J.E, Saxe, DeGrasse, Freedman and Román, JJ.